DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “clouded the reaction solution” appears to be “the clouded reaction solution”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “holding the reaction solution heated in the second step for 30 minutes or more”, and the claim also recites “a holding time is 12 hours or more in the third step” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Therefore, such limitations render claims indefiniteness. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 4 are rejected under 35 U.S.C. 103 as obvious over Hong et al (A convenient alcohothermal approach for low temperature synthesis of CuO nanoparticles, Materials Letters 52 (2002) 34-38) in view of Feldmann (Polyol-Mediated Preparation of Nanoscale Oxide Particles, Angew. Chem. Int. Ed. 2001, 40 No. 2, page 359-362).
Hong et al teaches a method of producing CuO nanoparticles comprising putting an alcoholic solution of copper acetate (Cu(OAc)2) ( noted copper acetate is a metal complex)  into an autoclave (apparently a hermetically sealed environment), and the autoclave was then put into an oven and kept constantly under autogeneous pressure at varied temperatures (±1°C, controlled by the oven) for 20 h.  A representative sample was prepared at temperature of 110°C (S2). For comparison, the varied preparation temperature at 90°C (S1), 130°C (S3), 150°C (S4), and 180°C (S5) were also carried out.   After the reaction, the autoclave was cooled to room temperature naturally. The product was recovered by centrifugation, then the product was washed two times in distilled water and three times in ethanol, and then vacuum dried at room temperature to obtain a black powder product (page 35 section 2.1 Sample preparation). 
Regarding claim 1, Hong does not expressly teach heating the reaction solution for a phase separation, or the phase separation of the reaction solution proceeds in two stages of clouding of the reaction solution and clarifying the clouded reaction solution. 
Feldmann teaches using polyol-mediated method for preparing of nanoscale metal oxide including copper oxide (Fig. 1, table 1, page 359 last para.-page 360 2nd last para., page 361 Experimental section)  using Cu(CH3COCHCOCH3)2 ( i.e. copper acetylacetone) in diethylene glycol (DEG) solution forming a clear solution and heated , 
 then adding water forming an aqueous reaction solution and heated under 180 ºC, then cooled and solid was separated and collected.  
	It would have been obvious for one of ordinary skill in the art to adopt such polyol method as shown by Feldmann to modify the copper oxide producing process because by doing so can help producing crystalline copper oxide at moderate temperature as suggested by Feldmann (page 361 left col. 2nd para.). 
	As for the claimed phase separation, Hong already teaches a same or  substantially heating a reaction solution containing alcohol and metal complex while Feldmann discloses DEG (high boiling point alcohol having boiling point of 245 ºC)  and water can be mixed into such reaction solution, wherein such method is same or substantially the same as that of instantly application which uses  mixed water and high boiling point alcohol , e.g. ethylene glycol  solution under heating for phase separation (see instantly filed specification para. [0027]- [0030]), therefore, same or substantially the phase separation under a hermetically sealed atmosphere having a volumetric expansion ratio of the reaction solution reaches 5 to 15%, and phase separation having two stages with clouding and clarifying the clouded reaction as that of instantly claimed would be expected. 
 Regarding claim 4, Hong et al. already teaches preparing a solution containing the metal complex, and mixing the alcohol and metal complex forming a mixed solution while Feldmann discloses water, DEG and metal complex can be all mixed together and heated for forming nanoscale metal oxide.   Applied references already teaches a substantially the same process as that of instantly claimed.  As for the claimed specific mixing order, it would have been obvious for one of ordinary skill in the art to prepare a solution comprising the metal complex for providing needed metal complex, a step of uniformly mix water and alcohol to form a homogenous solution because uniformed mixture is often desired for following reactions, a step of mixing the solution containing the metal complex and water and alcohol mixed solution to form a reaction solution for obtaining desired metal oxide product because selection of any order of adding ingredients or prior art process steps is prima facie obvious in the absence of new or unexpected results (See §MPEP 2144.04 IV). 
Claim 2 is rejected under 35 U.S.C. 103 as obvious over Hong et al (A convenient alcohothermal approach for low temperature synthesis of CuO nanoparticles, Materials Letters 52 (2002) 34-38) in view of Feldmann (Polyol-Mediated Preparation of Nanoscale Oxide Particles, Angew. Chem. Int. Ed. 2001, 40 No. 2, page 359-362) as applied above, and further in view of Nikam et al. (pH-Dependent Single-Step Rapid Synthesis of CuO and Cu2O Nanoparticles from the Same Precursor, Cryst. Growth Des. 2014, 14, 4329−4334). 
Hong et al. in view of Feldmann does not expressly pH in the reaction solution being 4 to 6. 
Nikam teaches using a reaction solution pH=2, 4 and 6.5 making copper oxide (page 4330  EXPERIMENTAL SECTION first three paras.,  page 4330 last para., page 4331 left col. last para.-page 4332 right col. first para., Fig. 3, page 4333 CONCLUSIONS section). 
It would have been obvious for one of ordinary skill in the art to adopt pH range 4 or 4 to 6.5 as shown by Nikam to modify the copper oxide producing process of Hong et al. in view of Feldmann because pH of the reaction playing a vital role and determines the nature of the formed copper oxide final product as suggested by Nikam (page 4333 CONCLUSIONS section).  It would have been obvious for one of ordinary skill in the art to adopt a same pH range for the reaction as that of instantly claimed via routine optimization (See MPEP §2144.05 II) for help obtaining desired copper oxide final product as suggested by Nikam. 
Response to Arguments
Applicant’s arguments filed on 05/16/2022 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732